


116 HR 468 IH: Saint-Gaudens National Historical Park Redesignation Act
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 468
IN THE HOUSE OF REPRESENTATIVES

January 10, 2019
Ms. Kuster of New Hampshire (for herself and Mr. Pappas) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To redesignate the Saint-Gaudens National Historic Site as the Saint-Gaudens National Historical Park, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Saint-Gaudens National Historical Park Redesignation Act.  2.Designation of Saint-Gaudens National Historical Park (a)In GeneralThe Saint-Gaudens National Historic Site shall be known and designated as the Saint-Gaudens National Historical Park. 
(b)Amendments to Public Law 88–543Public Law 88–543 (78 Stat. 749) is amended— (1)by striking National Historic Site each place it appears and inserting National Historical Park; 
(2)in section 2(a), by striking historic site and inserting Saint-Gaudens National Historical Park;  (3)in section 3, by— 
(A)striking national historical site and inserting Saint-Gaudens National Historical Park; and  (B)striking part of the site and inserting part of the park; and 
(4)in section 4(b), by striking traditional to the site and inserting traditional to the park.  (c)ReferencesAny reference in any law, regulation, document, record, map, or other paper of the United States to the Saint-Gaudens National Historic Site shall be considered to be a reference to the Saint-Gaudens National Historical Park. 

